Citation Nr: 0024734	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars, currently evaluated as 
10 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

3.  Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to May 
1954.

The current appeal arose from March 1992, December 1992, and 
January 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 1992 the RO continued the 10 percent evaluation for 
pulmonary sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars.  

In December 1992 the RO denied special monthly pension by 
reason of being in need of aid and attendance or on account 
of being housebound.  

In January 1998 the RO denied, in pertinent part, entitlement 
to a TDIU and a temporary total evaluation based upon a need 
for convalescence following private hospitalization from 
November 29, 1996, to December 6, 1996.

In March 1999 the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO to schedule a hearing before a 
travel Member of the Board.  The veteran was scheduled for a 
hearing, but he canceled it in writing.

In July 1999 the Board denied entitlement to a temporary 
total evaluation based upon a need for convalescence 
following private hospitalization from November 29, 1996, to 
December 6, 1996.  

The Board also remanded the claims of entitlement to an 
increased evaluation for pulmonary sarcoidosis with pleurisy, 
partial rib resection, thoracoplasty and axillae scars, a 
TDIU, and special monthly pension by reason of being in need 
of aid and attendance or on account of being housebound to 
the RO for further development and adjudicative actions.

The Board remanded the claim of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound to the 
RO for issuance of a statement of the case in response to the 
veteran's notice of disagreement with the denial of this 
claim.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  In July 1999 the 
RO issued a statement of the case in compliance with the 
Board's remand directive.  The veteran has not submitted a 
substantive appeal, and thus this claim is not otherwise 
considered part of the current appellate review.  See 
38 C.F.R. § 20.200 (1999).

In the July 1999 decision/remand the Board referred the issue 
of entitlement to reimbursement of unauthorized medical 
expenses incurred while the veteran was hospitalized at a 
private facility from November 29, 1996, to December 6, 1996, 
for any necessary adjudicatory action.  The record reflects, 
and the veteran's representative has noted, that the RO has 
not adjudicated such claim.  The Board refers this claim 
again for appropriate adjudicatory action.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The record reflects that the veteran failed to report for VA 
examinations scheduled in March 2000 in connection with his 
claims on appeal, and there is no evidence of record of 
"good cause" which would excuse the failure to report for 
these examinations.


CONCLUSION OF LAW

The claims of entitlement to an increased evaluation for 
pulmonary sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars, a TDIU, and special monthly 
pension by reason of being in need of aid and attendance or 
on account of being housebound are denied as a matter of law.  
38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record, and that the claimant lacked adequate reason or good 
cause for failing to report for a scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has 
also held that the "duty to assist is not a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that the claim denials based upon 
38 C.F.R. § 3.655 for failure to report for a scheduled VA 
examination without good cause are factual matters which are 
subject to a "clearly erroneous" standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§§ 3.655(a), (b) (1999).  However, when an examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increased rating, and the veteran has not 
brought forth evidence of "good cause," the claim shall be 
denied.  Id.  (Emphasis added.)

Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id. at (a).

Factual Background and Analysis

In July 1999 the Board remanded the claims to the RO to 
afford the veteran a VA examination by a specialist in 
pulmonary diseases to determine the nature and extent of 
severity of his service-connected pulmonary sarcoidosis with 
pleurisy, partial rib resection, thoracoplasty and axillae 
scars, to include an opinion as to whether the service-
connected disability rendered the veteran unable to obtain 
and retain substantially gainful employment.  

Additionally, in the July 1999 remand, the Board asked that 
the veteran have a general medical examination to determine 
whether he met the criteria for special monthly pension by 
reason of be in need of regular aid and attendance or on 
account of being housebound.

The record reflects the veteran was scheduled to have two VA 
examinations on December 21, 1999, for which he failed to 
appear.  

In a letter received on December 23, 1999, the veteran stated 
he had been unable to attend the examinations because of 
inclement weather.  The veteran asked if the examinations 
could be rescheduled.

The record reflects the veteran was scheduled to have two VA 
examinations on March 1, 2000, for which he failed to appear.

In March 2000, the RO issued a supplemental statement of the 
case, which provided the veteran with the rule regarding the 
failure to report for a VA examination.  See 38 C.F.R. 
§ 3.655.  The Board notes the RO cited to the rule in its 
entirety.

Thus, the veteran was placed on notice that he had an 
opportunity to submit evidence of "good cause" for his 
failure to report to the VA examinations.  See id. at (a).  
In the reasons and bases, the RO informed the veteran he had 
failed to report for March 1, 2000, VA examinations and that 
his claims were denied.

In May 2000, the veteran submitted private medical records; 
however, he did not submit any evidence of "good cause" for 
his failure to appear for the March 2000 VA examinations.  
Thus, although the veteran was offered an opportunity to show 
"good cause" (as he had done so in relation to the 
scheduled December 1999 VA examinations), he chose to ignore 
the March 2000 supplemental statement of the case from the RO 
in relation to his failure to report for the VA examinations.

If the veteran chooses to not show for an examination, while 
at the same time pursuing a claim for VA benefits, that is 
his choice, and he must bear any adverse consequences of such 
action.  It is clear is that VA has taken concerted efforts 
to assist the veteran in the development and adjudication of 
his claims.  This includes the Board's remanding the claims 
to the RO so that it would have up-to-date medical 
information and could make an informed decision as to each 
claim.  When the veteran failed to show for the December 1999 
VA examinations, the RO rescheduled examinations in March 
2000.  The veteran then failed to report to those 
examinations, and has not brought forth any evidence of 
"good cause."

Given the presumption of regularity of the mailing of VA 
examination scheduling notices, and considering the fact that 
the veteran did not subsequently offer an excuse for his 
repeated failure to report for additionally scheduled VA 
examinations, and in the absence of a return of scheduling 
notices as undeliverable, the Board is satisfied that the 
veteran failed to report to the scheduled VA examinations 
without good cause.  38 C.F.R. § 3.655.

The Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See, e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Therefore, the Board finds that the veteran's claims of 
entitlement to an increased evaluation for pulmonary 
sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars, a TDIU, and special monthly 
pension by reason of being in need of aid and attendance or 
on account of being housebound must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars is denied.

Entitlement to a TDIU is denied.

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

